      Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 1 of 15



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Winters, Jr., et al.,                      No. CV-20-00168-PHX-DWL
10                  Plaintiffs,                         ORDER
11   v.
12   Grand Caribbean Cruises Incorporated,
13                  Defendant.
14
15          This is a putative class action brought by Plaintiffs Richard Winters, Jr. (“Winters”),

16   Joseph Brem (“Brem”), and David James (“James”) (collectively, “Plaintiffs”) against

17   Defendant Grand Caribbean Cruises Incorporated (“Grand Caribbean”) for alleged

18   violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. In

19   February 2021, the Court granted Grand Caribbean’s motion to dismiss Plaintiffs’ Second

20   Amended Complaint (“SAC”) because Plaintiffs failed to allege facts that would support

21   the exercise of personal jurisdiction over Grand Caribbean in Arizona. (Doc. 30.) The

22   Court granted Plaintiffs leave to amend, and Plaintiffs filed a Third Amended Complaint

23   (“TAC”). (Doc. 32.) Now pending before the Court is Grand Caribbean’s motion to

24   dismiss the TAC for lack of personal jurisdiction and for failure to state a claim under Rule

25   12(b)(6). (Doc. 33.) For the following reasons, the motion is granted and this action is

26   terminated.

27          …

28          …
      Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 2 of 15



 1                                       BACKGROUND
 2   I.     Factual Background
 3          The following facts are derived from the TAC. (Doc. 32.)
 4          A.     Winters
 5          Winters resides in Mesa, Arizona. (Id. ¶ 5.) In approximately July 2019, a
 6   “Telemarketing Agent contracted by” Grand Caribbean began calling Winters’s cell phone,
 7   without his prior consent, “in an attempt to solicit Winters to purchase [Grand Caribbean’s]
 8   services.” (Id. ¶¶ 9, 22.) Winters has been on the National Do-Not-Call Registry (the
 9   “Registry”) since “at least June 2019.” (Id. ¶ 23.) “During most if not all of the calls,”
10   Winters “either heard a beep or a pause before a representative of the Telemarketing Agent
11   came on the phone line.” (Id. ¶ 24.)
12          B.     Brem
13          Brem resides in Casa Grande, Arizona. (Id. ¶ 6.) In August 2019, the same
14   “Telemarketing Agent contacted Brem on [his] cellular telephone number, in an attempt to
15   solicit Brem to purchase [Grand Caribbean’s] services,” without Brem’s prior consent. (Id.
16   ¶¶ 29, 44.) The “Telemarketing Agent . . . used a prerecorded voice to ask Brem several
17   qualifying questions and then transferred Brem” to a “live agent,” who identified herself
18   and stated, “welcome to Grand Caribbean Cruises.” (Id. ¶¶ 30-31.) Brem has been on the
19   Registry since “at least October 2017.” (Id. ¶ 45.)
20          C.     James
21          James resides in Buena Park, California. (Id. ¶ 7.) In approximately February 2020,
22   “the Telemarketing Agent contacted James approximately 6-7 times on James’s landline
23   telephone number . . . in an attempt to solicit James to purchase [Grand Caribbean’s]
24   services,” without James’s prior consent. (Id. ¶¶ 51, 66.) “After about the seventh call,
25   James answered . . . and responded to questions asked by [a] prerecorded voice” and was
26   transferred to a live agent “that identified themselves as ‘Grand Caribbean Cruises.’” (Id.
27   ¶ 52.) James told the representative to stop calling him and requested that he be added to
28   the “Do Not Call” list. (Id.) Subsequently, on February 18, 2020, “the Telemarketing


                                                -2-
      Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 3 of 15



 1   Agent calling on behalf of [Grand Caribbean] subsequently called James again” and
 2   “James was again transferred to a live agent of [Grand Caribbean’s] who attempted to sell
 3   James a cruise.” (Id. ¶ 53.) Once transferred, James confirmed that Grand Caribbean was
 4   calling him and that its address was in Fort Lauderdale, Florida. (Id.) James received at
 5   least two more calls, one from the Telemarketing Agent and another from a “vacation
 6   specialist” of “Grand Caribbean directly.” (Id. ¶¶ 54-55.) In the latter phone call, James
 7   again told the representative to stop calling him and to add him to the “Do Not Call” list.
 8   (Id. ¶ 55.) James has been on the Registry since “at least 2006.” (Id. ¶ 67.)
 9          D.     The Telemarketing Agent
10          The TAC alleges a new participant not mentioned in previous iterations of the
11   complaint: the “Telemarketing Agent” who called Plaintiffs. The following allegations are
12   common to all three Plaintiffs:
13          ▪      The Telemarketing Agent “was operating pursuant to a contract between
14                 [Grand Caribbean] and the Telemarketing Agent to place telemarketing calls
15                 on behalf of [Grand Caribbean]” (id. ¶¶ 10, 32, 56);
16          ▪      The calls Plaintiffs received were “placed directly [by the Telemarketing
17                 Agent] pursuant to this contract . . . and the Telemarketing Agent was acting
18                 within the express authority of [Grand Caribbean] in placing such call[s]”
19                 (id. ¶¶ 12, 34, 58);
20          ▪      “Pursuant to the contract, [Grand Caribbean] maintained the right to
21                 substantially control the Telemarketing Agent’s actions, including by
22                 specifying the nature and type of the calls to be placed, the means by which
23                 such calls were to be placed, the content of such calls, and by retaining the
24                 right to terminate the contract unilaterally to enforce its control over the
25                 Telemarketing Agent” (id. ¶¶ 14, 36, 59);
26          ▪      Grand Caribbean “had actual knowledge of the conduct of the Telemarketing
27                 Agent who was acting specifically pursuant to its contract with [Grand
28                 Caribbean] and [Grand Caribbean] therefore ratified the act” (id. ¶¶ 15, 37,


                                                -3-
      Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 4 of 15



 1                 60);
 2          ▪      “Despite being on notice [from transferred consumers] that the
 3                 Telemarketing Agent is placing calls in violation of the TCPA, [Grand
 4                 Caribbean] has not taken steps to cease such actions as permitted through its
 5                 contract with the Telemarketing Agent and thus ratifies its conduct” (id.
 6                 ¶¶ 16, 38, 61).
 7   II.    Procedural History
 8          On January 22, 2020, Plaintiffs initiated this action by filing a complaint. (Doc. 1.)
 9          On March 9, 2020, before Grand Caribbean responded to the initial complaint,
10   Plaintiffs filed a First Amended Complaint. (Doc. 10.)
11          On August 12, 2020, with Grand Caribbean’s consent, Plaintiffs filed the SAC.
12   (Doc. 18.)
13          On August 26, 2020, Grand Caribbean filed a motion to dismiss the SAC for lack
14   of personal jurisdiction and for failure to state a claim. (Doc. 19.)
15          On November 5, 2020, Grand Caribbean filed a motion to dismiss Counts One and
16   Two of the SAC for lack of subject matter jurisdiction. (Doc. 24.)
17          On February 11, 2020, the Court issued an order granting Grand Caribbean’s initial
18   motion to dismiss because Plaintiffs “failed to meet their burden of establishing specific
19   personal jurisdiction” under either a direct contact or agency theory. (Doc. 30.) The Court
20   noted that the complaint was ambiguous as to the precise identity of the alleged
21   “Defendant,” which made it “difficult to discern who, exactly, [was] the alleged culprit”
22   for purposes of analyzing direct contact. (Id. at 6-7.) Further, the Court noted that Plaintiffs
23   failed to controvert Grand Caribbean’s declaration that it had not made any calls to
24   Plaintiffs. (Id. at 7-8.) The Court also held that Plaintiffs failed to establish an agency
25   relationship that could impute the caller’s conduct to Grand Caribbean, because (1)
26   Plaintiffs didn’t “distinguish between entities when setting out the challenged conduct,
27   instead using the [ambiguously defined] term ‘Defendant’ as shorthand,” (2) Plaintiffs
28   didn’t allege any facts concerning Grand Caribbean’s control over the caller’s activities,


                                                  -4-
      Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 5 of 15



 1   and (3) all other allegations directed toward establishing an agency relationship were
 2   conclusory or “formulaic recitations of the elements of an agency claim devoid of specific
 3   facts.” (Id. at 8-13.) The Court thus granted Grand Caribbean’s motion to dismiss for lack
 4   of personal jurisdiction and, “because the SAC [was] dismissed in its entirety based on a
 5   lack of personal jurisdiction,” denied without prejudice Grand Caribbean’s motion to
 6   dismiss for lack of subject matter jurisdiction. (Id. at 13.) Finally, the Court granted
 7   Plaintiffs’ request for leave to amend their complaint in an attempt to cure the deficiencies
 8   identified in the order. (Id.)
 9          On March 15, 2021, Plaintiffs filed the TAC. (Doc. 32; Doc. 31-1 [redlines].)
10          On March 29, 2021, Grand Caribbean filed the pending motion to dismiss. (Doc.
11   33.)
12          On April 28, 2021, Plaintiffs filed a response. (Doc. 34.)
13          On May 13, 2021, Grand Caribbean filed a reply. (Doc. 35.) Neither party
14   requested oral argument.
15                                             DISCUSSION
16          Grand Caribbean moves to dismiss the TAC in its entirety for lack of personal
17   jurisdiction and for failure to state a claim. Because jurisdiction is a threshold question
18   and because the issue of personal jurisdiction is dispositive, the Court begins there. See,
19   e.g., Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430-31 (2007)
20   (“[A] federal court generally may not rule on the merits of a case without first determining
21   that it has jurisdiction over the category or claim in suit (subject-matter jurisdiction) and
22   the parties (personal jurisdiction).”).
23   I.     Legal Standard
24          A defendant may move to dismiss for lack of personal jurisdiction. Fed. R. Civ. P.
25   12(b)(2). When doing so, the movant may submit declarations and other evidence.
26   CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011) (when
27   ruling on a motion to dismiss for lack of personal jurisdiction, “[w]e may not assume the
28   truth of allegations in a pleading which are contradicted by affidavit”) (internal quotation


                                                  -5-
      Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 6 of 15



 1   marks omitted).
 2          “In opposing a defendant’s motion to dismiss for lack of personal jurisdiction, the
 3   plaintiff bears the burden of establishing that jurisdiction is proper.” Ranza v. Nike, Inc.,
 4   793 F.3d 1059, 1068 (9th Cir. 2015) (internal quotation marks omitted).             Although
 5   “uncontroverted allegations must be taken as true, and [c]onflicts between parties over
 6   statements contained in affidavits must be resolved in the plaintiff’s favor,” a “plaintiff
 7   may not simply rest on the bare allegations of [the] complaint” if those allegations are
 8   properly controverted. Id. (first alteration in original) (internal quotation marks omitted).
 9   “[M]ere ‘bare bones’ assertions of minimum contacts with the forum or legal conclusions
10   unsupported by specific factual allegations will not satisfy a plaintiff’s pleading burden.”
11   Swartz v. KPMG LLP, 476 F.3d 756, 766 (9th Cir. 2007).
12          “Federal courts ordinarily follow state law in determining the bounds of their
13   jurisdiction over persons.” Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1141 (9th Cir. 2017)
14   (quoting Daimler AG v. Bauman, 571 U.S. 117, 125 (2014)). “Arizona law permits the
15   exercise of personal jurisdiction to the extent permitted under the United States
16   Constitution.” Id. (citing Ariz. R. Civ. P. 4.2(a)). Accordingly, whether this Court has
17   “personal jurisdiction over [Grand Caribbean] is subject to the terms of the Due Process
18   Clause of the Fourteenth Amendment.” Id.
19          “Constitutional due process requires that defendants have certain minimum contacts
20   with a forum state such that the maintenance of the suit does not offend traditional notions
21   of fair play and substantial justice.” Id. (internal quotation marks omitted). Minimum
22   contacts exist “if the defendant has continuous and systematic general business contacts
23   with a forum state (general jurisdiction), or if the defendant has sufficient contacts arising
24   from or related to specific transactions or activities in the forum state (specific
25   jurisdiction).” Id. at 1142 (internal quotation marks omitted).
26          Here, Plaintiffs concede that Grand Caribbean, a Florida company, is not subject to
27   general jurisdiction in Arizona. (Doc. 34 at 5 n.4.) Thus, the Court must apply the Ninth
28   Circuit’s three-part test to determine if Grand Caribbean has sufficient contacts with


                                                 -6-
      Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 7 of 15



 1   Arizona to be subject to specific personal jurisdiction:
 2          (1)    The non-resident defendant must purposefully direct his activities or
                   consummate some transaction with the forum or resident thereof; or
 3
                   perform some act by which he purposefully avails himself of the
 4                 privilege of conducting activities in the forum, thereby invoking the
                   benefits and protections of its laws;
 5
            (2)    the claim must be one which arises out of or relates to the defendant’s
 6                 forum-related activities; and
 7          (3)    the exercise of jurisdiction must comport with fair play and substantial
                   justice, i.e., it must be reasonable.
 8
 9   Morrill, 873 F.3d at 1142. “The plaintiff bears the burden of satisfying the first two prongs
10   of the test.” Id. (internal quotation marks omitted). “If the plaintiff succeeds in satisfying
11   both of the first two prongs, the burden then shifts to the defendant to present a compelling
12   case that the exercise of jurisdiction would not be reasonable.” Id. (internal quotation
13   marks omitted).
14          Courts use the “purposeful availment” test for claims arising from contract and the
15   “purposeful direction” test for claims arising from tort. Id. Here, all of Plaintiffs’ claims
16   arise from tort, so the “purposeful direction” test applies. Born v. Celtic Mktg. LLC, 2020
17   WL 3883273, *3 (C.D. Cal. 2020) (“Claims for violation of the TCPA sound squarely in
18   tort and require application of the purposeful direction analysis.”). Under this test, the
19   defendant must have “(1) committed an intentional act, (2) expressly aimed at the forum
20   state, (3) causing harm that the defendant knows is likely to be suffered in the forum state.”
21   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 803 (9th Cir. 2004) (internal
22   quotation marks omitted).
23          “Actions may be directed at the forum state even if they occurred elsewhere,” but
24   “‘random, fortuitous, or attenuated contacts’ are insufficient to create the requisite
25   connection with the forum.” Morrill, 873 F.3d at 1142 (quoting Burger King Corp. v.
26   Rudzewicz, 471 U.S. 462, 475 (1985)). The Court must focus on “the relationship among
27   the defendant, the forum, and the litigation.” Walden v. Fiore, 571 U.S. 277, 291 (2014)
28   (internal quotation marks omitted).      Importantly, “the relationship must arise out of


                                                 -7-
         Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 8 of 15



 1   contacts that the defendant himself creates with the forum State.” Id. at 284 (internal
 2   quotation marks omitted). Courts “look[ ] to the defendant’s contacts with the forum State
 3   itself, not the defendant’s contacts with persons who reside there.” Id. at 285. “The proper
 4   question is not where the plaintiff experienced a particular injury or effect but whether the
 5   defendant’s conduct connects him to the forum in a meaningful way.” Id. at 290.
 6   II.     Analysis
 7           The TAC alleges that Grand Caribbean is subject to personal jurisdiction in Arizona
 8   by virtue of its agency relationship with the Telemarketing Agent. (Doc. 32 ¶¶ 17, 39, 62.)1
 9   Grand Caribbean disagrees, arguing that the new factual allegations added to the TAC are
10   conclusory and remain insufficient to plausibly establish the existence of an agency
11   relationship. (Doc. 33 at 6-14.) In response, Plaintiffs defend the sufficiency of their new
12   allegations. (Doc. 34 at 9-14.) Plaintiffs also argue that “[a]gency is an incredibly fact
13   intensive inquiry that is not suitable for full adjudication on a Motion to Dismiss.” (Id. at
14   9 n.7.) Grand Caribbean replies that Plaintiffs’ new allegations fail to establish the element
15   of control and contain only “buzz words” and “unsupported and implausible allegations
16   about an imagined contract with an imagined ‘Telemarketing Agent.’” (Doc. 35 at 5-9.)
17           “Agency is the fiduciary relationship that arises when one person (a ‘principal’)
18   1
             Although it is possible to construe one paragraph of the complaint as alleging that
19   Grand Caribbean directly placed one of the challenged phone calls (Doc. 32 ¶ 55 [“On
     February 19, 2020, James received another call from a ‘vacation specialist’ of Defendant
20   directly”]), Plaintiffs clarify elsewhere that Grand Caribbean did not directly make any of
     the calls. (Id. ¶ 4 [“Plaintiff[s] [are] informed and believe[] [Grand Caribbean] knew that
21   the leads pursued by the Telemarketing Agent would be located in Arizona before, during
     and after the calls being placed on [Grand Caribbean’s] behalf, therefore [Grand
22   Caribbean] purposefully availed themselves of this jurisdiction.”]; id. ¶¶ 13, 35 [“By
     contracting with its Telemarketing Agent to place calls to consumers across the United
23   States . . . [Grand Caribbean] purposefully availed itself of the state of Arizona and this
     forum through the Telemarketing Agent’s expressly authorized actions.”]; id. ¶¶ 17, 39, 62
24   [“[Grand Caribbean] is vicariously liable . . . through an agency-principle [sic] relationship,
     as well as through apparent authority and ratification.”]. At any rate, Grand Caribbean has
25   submitted competent evidence, in the form of a declaration from Jennifer Poole, its
     president, avowing that “Grand Caribbean has never placed or initiated a telephone call to
26   any of the Plaintiffs in this action” (Doc. 33-1 ¶ 15) and Plaintiffs have not submitted any
     controverting evidence—they rely solely on the allegations in the TAC. And as discussed
27   above, although “uncontroverted allegations must be taken as true, and [c]onflicts between
     parties over statements contained in affidavits must be resolved in the plaintiff’s favor,” a
28   “plaintiff may not simply rest on the bare allegations of [the] complaint” if those allegations
     are properly controverted. Ranza, 793 F.3d at 1068 (cleaned up).


                                                  -8-
      Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 9 of 15



 1   manifests assent to another person (an ‘agent’) that the agent shall act on the principal’s
 2   behalf and subject to the principal’s control, and the agent manifests assent or otherwise
 3   consents to so act.” Jones v. Royal Admin. Servs., 887 F.3d 443, 448 (9th Cir. 2008)
 4   (internal quotation marks omitted). As the Court explained in its previous order (Doc. 30),
 5   a fundamental tenet of an agency relationship is that the principal had “the right to
 6   substantially control its [agent’s] activities.” Williams v. Yamaha Motor Co., 851 F.3d
 7   1015, 1024-25 (9th Cir. 2017). See also Jones, 887 F.3d at 450 (“In determining whether
 8   vicarious liability may be imposed, the extent of control exercised by the [principal] is the
 9   essential ingredient.”) (alteration in original) (internal quotation marks omitted); Mavrix
10   Photographs, LLC v. LiveJournal, Inc., 873 F.3d 1045, 1054 (9th Cir. 2017) (“For an
11   agency relationship to exist, an agent must have authority to act on behalf of the principal
12   and [t]he person represented [must have] a right to control the actions of the agent.”)
13   (alterations in original) (internal quotation marks omitted).
14          In Williams, the Ninth Circuit held there was no specific personal jurisdiction over
15   a parent corporation for actions taken by a subsidiary because there were no allegations
16   that the parent “had the right to control [the subsidiary’s] activities in any manner at all.”
17   851 F.3d at 1025. The court determined that the following allegation—“Defendants . . .
18   were the agents or employees of each other . . . and are legally responsible because of their
19   relationship with their co-Defendants”—was insufficient to survive a challenge under Rule
20   12(b)(2) because it was a “conclusory legal statement unsupported by any factual assertion
21   regarding [the parent’s] control over [the subsidiary] (or regarding any other aspect of the
22   parent-subsidiary relationship).” Id. at 1025 n.5 (ellipses in original). The court thus
23   concluded that, “even assuming . . . that a subsidiary’s contacts could be attributed to its
24   parent” for purposes of establishing specific personal jurisdiction, the plaintiff had “failed
25   to establish specific jurisdiction over [the parent].” Id. at 1025.
26          Although the TAC addresses some of the shortcomings identified in the previous
27   dismissal order, it remains deficient. The “Telemarketing Agent” is unidentified and the
28   TAC offers only conclusory allegations concerning its relationship with Grand Caribbean.


                                                  -9-
     Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 10 of 15



 1   Although Plaintiffs allege there is some contractual relationship between the Telemarketing
 2   Agent and Grand Caribbean, and the Telemarketing Agent acted pursuant to the contract,
 3   this does not automatically mean the Telemarketing Agent is an agent for jurisdictional
 4   purposes. See, e.g., Abante Rooter & Plumbing v. Farmers Grp., Inc., 2018 WL 288055,
 5   *5 (N.D. Cal. 2018) (“[T]he court can infer that there is some relationship between the
 6   purported representatives and defendant. But that inference is not enough because it still
 7   does not allow the court to infer that defendant exercises control over the representatives.”).
 8   The TAC is devoid of any specific, non-conclusory factual allegations outlining the nature
 9   of the contractual relationship between the Telemarketing Agent and Grand Caribbean,
10   such whether and to what extent Grand Caribbean supervises or controls the Telemarketing
11   Agent’s activities and what authority Grand Caribbean has conferred upon the
12   Telemarketing Agent in conducting activities on its behalf. It is not enough to allege (as
13   the TAC does, see Doc. 32 ¶¶ 14, 36, 59) that Grand Caribbean “maintained the right” to
14   control certain aspects of the Telemarking Agent’s conduct because this is a conclusion,
15   not a fact.    Courts have not hesitated to dismiss TCPA claims under analogous
16   circumstances.2
17   2
             Clemons v. State Farm Mut. Auto. Ins. Co., 2020 WL 4193997, *4 (C.D. Ill. 2020)
     (“Plaintiffs’ conclusory allegations do not state whether or to what extent Defendant
18   permitted the alleged telemarketers to use its brand; indeed, the Amended Complaint fails
     to describe any . . . contract, its terms, or even indicate with whom State Farm is alleged to
19   have contracted with. Plaintiffs also fail to explain how Defendant controlled any aspect
     of the telemarketing calls, such as their time, volume, or quality.”); Rogers v. Postmates
20   Inc., 2020 WL 3869191, *4 (N.D. Cal. 2020) (“Absent from the SAC are allegations that
     Postmates exercised any control over the ‘manner and means’ in which Bird Dog executed
21   the campaign on its behalf. . . . The most substantive allegation concerning the contours
     of the relationship between Postmates and Bird Dog is the allegation that Postmates
22   contracted with Bird Dog, but [a]n allegation of a beneficial contractual relationship alone
     is insufficient to establish agency.”) (alteration in original) (internal quotation marks
23   omitted); Abante Rooter, 2018 WL 288055 at *5-6 (“[T]he bare existence of a relationship
     does not indicate that Williams was authorized to act on defendant’s behalf or speak to the
24   scope of that purported authorization. Nor does it give rise to a reasonable belief that
     Williams is authorized to act on defendant’s behalf for all purposes.”); Naiman v. TranzVia
25   LLC, 2017 WL 5992123, *10-13 (N.D. Cal. 2017) (granting 12(b)(2) motion to dismiss
     where the complaint did “not allege any facts showing that TranzVia had any control, or
26   any express or actual authority, over Rose or any associated entity that made the phone
     calls” and noting that a “plaintiff must allege facts, not conclusions, and the court need not
27   accept as true unreasonable inferences, unwarranted deductions of fact, or conclusory
     allegations cast in the form of factual allegations”); Jackson v. Caribbean Cruise Line, Inc.,
28   88 F. Supp. 3d 129, 138 (E.D.N.Y. 2015) (“[T]he existence of a contract between CCL and
     Adsource—even one that imposes certain constraints on Adsource—does not necessarily

                                                 - 10 -
     Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 11 of 15



 1          Plaintiffs’ allegations of apparent authority are also insufficient. Plaintiffs allege
 2   that “a reasonable consumer similarly situated to [Plaintiffs] would have believed that the
 3   robocall was placed by an agent of [Grand Caribbean] with its express authority, given that
 4   the robocall was transferred to a representative who identified [Grand Caribbean] by name
 5   and the call was clearly made for the benefit of [Grand Caribbean].” (Doc. 32 ¶¶ 15, 37,
 6   60.) Similarly, in their declarations, Plaintiffs assert that they believed the initial caller was
 7   an agent of Grand Caribbean. (Doc. 34-1 ¶ 6; Doc. 34-2 ¶ 8; Doc. 34-3 ¶ 5.) But Plaintiffs
 8   do not allege their belief was based on manifestations made by Grand Caribbean.
 9   “Apparent authority holds a principal accountable for the results of third-party beliefs about
10   an actor’s authority to act as an agent when the belief is reasonable and is traceable to a
11   manifestation of the principal.” Restatement (Third) of Agency § 2.03 cmt. c (emphasis
12   added). Manifestations made by the caller are thus insufficient to establish an agency
13   relationship premised on apparent authority. Rogers, 2020 WL 3869191 at *6 (“Apparent
14   authority here would need to be established by alleging that Postmates said or did
15   something upon which Rogers relied. . . . Thus, the ‘principal’s manifestations’ are
16   lacking.”); TranzVia, 2017 WL 5992123 at *12 (“Plaintiff alleges no facts showing that
17   Rose reasonably believed, based on manifestations by TranzVia, that he had the authority
18   to act on behalf of TranzVia in making the calls at issue.”).3
19
     mean that CCL had the power to give ‘interim instructions’ to Adsource, the hallmark of
20   an agency relationship.”); Melito v. Am. Eagle Outfitters, Inc., 2015 WL 7736547, *7
     (S.D.N.Y. 2015) (“Significantly absent from Plaintiffs’ allegations . . . is any factual
21   content regarding the relationship between Experian and Archer. . . . [T]o plead vicarious
     liability under the TCPA in accordance with traditional tort principles, Plaintiffs must
22   allege some facts regarding the relationship between an alleged principal and agent . . . and
     cannot simply allege general control in a vacuum. Mere conclusory allegations that Archer
23   was Experian’s agent or that Experian had the right to control the sending of the texts,
     without more, fails to plead an agency relationship . . . .”) (citation omitted).
24   3
             Plaintiffs do not appear to rely, for purposes of their “apparent authority” argument,
     on the statements by the Grand Caribbean representative who appeared on the line after
25   being transferred from the Telemarketing Agent. At any rate, those statements do not
     support Plaintiffs’ position. The TAC alleges that the representative said “welcome to
26   Grand Caribbean Cruises” and then attempted to sell a cruise. There is no allegation that
     the representative made any statements about the Telemarketing Agent’s role or authority.
27   Indeed, the TAC does not allege that the Grand Caribbean representative made any
     statements about the Telemarketing Agent at all. Restatement (Third) of Agency § 3.03
28   cmt. b (“[A]n agent’s apparent authority originates with expressive conduct by the principal
     toward a third party through which the principal manifests assent to action by the agent

                                                   - 11 -
     Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 12 of 15



 1          Finally, as with the SAC, Plaintiffs’ “other allegations related to the concept of
 2   agency fare no better—they are formulaic recitations of the elements of an agency claim
 3   devoid of any specific facts.” (Doc. 30 at 11.) For example, in paragraphs 12, 34, and 58,
 4   the TAC alleges that the calls received by Plaintiffs were “placed directly [by the
 5   Telemarketing Agent] pursuant to this contract . . . and the Telemarketing Agent was acting
 6   within the express authority of [Grand Caribbean] in placing such call[s].” But these are
 7   conclusions, not assertions of fact. Similarly, in paragraphs 15, 37, and 60, the TAC alleges
 8   that Grand Caribbean “had actual knowledge of the conduct of the Telemarketing Agent
 9   who was acting specifically pursuant to its contract with [Grand Caribbean] and [Grand
10   Caribbean] therefore ratified the act.” But how did Grand Caribbean obtain knowledge of
11   such conduct?     The TAC alleges no non-conclusory facts that would support this
12   conclusion. And again, in paragraphs 16, 38, and 61, the TAC alleges that, “[d]espite being
13   on notice that the Telemarketing Agent is placing calls in violation of the TCPA, [Grand
14   Caribbean] has not taken steps to cease such actions as permitted through its contract with
15   the Telemarketing Agent and thus ratifies its conduct.” There are no facts to support this
16   conclusory assertion.
17          Plaintiffs’ cited authority does not compel a different conclusion. In Mey v.
18   Monitronics International, Inc., 959 F. Supp. 2d 927 (N.D. W. Va. 2013), the court denied
19   summary judgment as to whether a caller acted “on behalf of” the defendants such that the
20   defendants could be vicariously liable under the TCPA. Id. at 932-33. When interpreting
21   the term “on behalf of,” the court relied on a Federal Communications Commission
22   (“FCC”) declaratory ruling, determined that a formal agency relationship was not required,
23   and concluded that, consistent with common-law tort principles, vicarious liability could
24
25   with legal consequences for the principal. Apparent authority is present only when a third
     party’s belief is traceable to manifestations of the principal. The fact that one party
26   performs a service that facilitates the other’s business does not constitute such a
     manifestation.”); Mavrix Photographs, 873 F.3d at 1055 (“Apparent authority arises by a
27   person’s manifestation that another has authority to act with legal consequences for the
     person who makes the manifestation, when a third party reasonably believes the actor to
28   be authorized and the belief is traceable to the manifestation.”) (emphasis added) (internal
     quotation marks omitted).


                                                - 12 -
     Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 13 of 15



 1   also be established through “ratification and apparent authority.” Id. Many courts have
 2   expressed disagreement with Mey’s analysis of these issues,4 and Mey is, at any rate,
 3   factually distinguishable from this case. There, the caller had “agreements . . . that
 4   enable[d] [the caller] to hold itself out as an ‘authorized dealer,’” which the court found
 5   “could lead a reasonable finder of fact to conclude” that the caller had apparent authority,
 6   id., but here the allegations concerning the agreement between Grand Caribbean and the
 7   Telemarketing Agent are non-specific and conclusory.
 8          Plaintiffs also cite a portion of the FCC ruling addressed in Mey (Doc. 34 at 11,
 9   citing FCC ruling ¶ 46), but courts have since deemed this provision non-binding, not
10   entitled to deference, and unpersuasive. See, e.g., Dish Network, L.L.C. v. FCC, 552 F.
11   App’x 1, 1-2 (D.C. Cir. 2014) (“The FCC agrees that the ‘guidance’ in question has no
12   binding effect on courts, that it is not entitled to deference . . . , and that its force is
13   dependent entirely on its power to persuade.”) (internal quotation marks omitted);
14   Clemons, 2020 WL 4193997 at *3 (“[T]he FCC agreed its guidance was nonbinding. As
15   such, the Court will rely on standing and agency jurisprudence to resolve the instant
16   question.”) (citation omitted).5
17          At bottom, Plaintiffs have failed to plead facts that plausibly suggest an agency
18
     4
             See, e.g., In re Monitronics Int’l, Inc., Tel. Consumer Prot. Act Litig., 223 F. Supp.
19   3d 514, 527 (N.D.W. Va. 2016) (“[T]he fact that entities were permitted to hold themselves
     out as authorized dealers or some similar description is insufficient to hold the moving
20   defendants in this case liable. This Court is well aware that in so ruling, I am rejecting the
     prior decision . . . [i]n Mey . . . .”); Knapp v. Sage Payment Solutions, Inc., 2018 WL
21   659016, *6 n.4 (N.D. Cal. 2018); Makaron v. GE Sec. Mfg., Inc., 2015 WL 3526253, *10
     (C.D. Cal. 2015).
22   5
             Courts have held that other portions of the FCC ruling are subject to deference.
23   Gomez v. Campbell-Ewald Co., 768 F.3d 871, 878 (9th Cir. 2014) (“More recently, the
     FCC has clarified that vicarious liability is imposed ‘under federal common law principles
24   of agency for violations of either section 227(b) or section 227(c) that are committed by
     third-party telemarketers.’ Because Congress has not spoken directly to this issue and
25   because the FCC’s interpretation was included in a fully adjudicated declaratory ruling, the
     interpretation must be afforded Chevron deference.”) (citation and internal quotation marks
26   omitted); Smith v. State Farm Mut. Auto. Ins. Co., 30 F. Supp. 3d 765, 774 (N.D. Ill. 2014)
     (“[T]he D.C. Circuit’s decision . . . dealt only with paragraphs 46 and 47 of the FCC Ruling,
27   which provide ‘guidance’ to the courts on how common-law agency principles might apply
     to TCPA cases. Neither the FCC nor the D.C. Circuit stated that the FCC’s determination
28   that section 227(b) of the TCPA incorporates common-law agency principles is not entitled
     to deference.”) (internal quotation marks omitted).


                                                 - 13 -
     Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 14 of 15



 1   relationship exists between Grand Caribbean and the caller. Although Plaintiffs argue that
 2   agency is a fact-intensive inquiry that should not resolved at the motion-to-dismiss stage,
 3   courts routinely do so. Nor have Plaintiffs requested jurisdictional discovery (which would
 4   seem to be the way to obtain more information about the contours of Grand Caribbean’s
 5   alleged relationship with the Telemarketing Agent).         The Court thus grants Grand
 6   Caribbean’s motion to dismiss the TAC.
 7          Plaintiffs request leave to amend their complaint in the event of dismissal. (Doc. 34
 8   at 17.) Although courts generally grant leave to amend with “extreme liberality,” Owens
 9   v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001) (internal quotation
10   marks omitted), “a district court may dismiss without leave where . . . amendment would
11   be futile.” Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir.
12   2011). Additionally, “[t]he district court’s discretion to deny leave to amend is particularly
13   broad where,” as here, “plaintiff has previously amended the complaint.” Ascon Props.,
14   Inc. v. Mobil Oil. Co., 866 F.2d 1149, 1160 (9th Cir. 1989). Applying these standards,
15   Plaintiffs’ amendment request is denied. The Court made clear in its previous order that
16   Plaintiffs needed to provide specific, non-conclusory factual allegations concerning Grand
17   Caribbean’s right to control the alleged agent. The Court also made clear that boilerplate,
18   formulaic allegations of agency wouldn’t be enough to survive dismissal. The Court even
19   identified judicial decisions discussing the types of factual allegations that would be
20   sufficient on this issue. (Doc. 30 at 12 [“This is not . . . some insurmountable pleading
21   hurdle. Other plaintiffs in TCPA cases have avoided dismissal by providing specific, non-
22   conclusory allegations concerning the nature of the agency relationship between the
23   defendant and the caller and the defendant’s control over the caller’s activities.”].) The
24   absence of such facts in the TAC, coupled with the absence of a request for jurisdictional
25   discovery, suggests that Plaintiffs simply lack them. Cf. Collett v. Olympus Corp., 2019
26   WL 1756291, *4 (M.D. Ga. 2019) (“[T]he proposed amendment with regard to Olympus
27   Corporation would be futile because Plaintiffs did not meet their burden of producing
28   evidence supporting jurisdiction over Olympus Corporation, and they did not request


                                                 - 14 -
     Case 2:20-cv-00168-DWL Document 36 Filed 08/20/21 Page 15 of 15



 1   jurisdictional discovery to explore Olympus Corporation’s contacts with Georgia.
 2   Plaintiffs may not amend their Complaint to revive the claims against Olympus
 3   Corporation that have been dismissed.”).
 4         Accordingly,
 5         IT IS ORDERED that Grand Caribbean’s motion to dismiss (Doc. 33) is granted.
 6   The Clerk of Court shall enter judgment accordingly and terminate this action.
 7         Dated this 20th day of August, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 15 -
